IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


SHERMAN W. SUBER,                       : No. 660 EAL 2015
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
UNEMPLOYMENT COMPENSATION               :
BOARD OF REVIEW,                        :
                                        :
                 Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.